     Case 1:20-cv-00659-KAM-PK Document 24-2 Filed 03/25/21 Page 1 of 7 PageID #: 88
3/25/2021                                          Conover Law Offices
12:32 AM                                             Billable Hours                                 Page      1


                                                    Selection Criteria

Client.Selection            Include: mendoza


Nickname           mendoza | 751
Full Name          Stephen Mendoza
Address
Phone 1
Phone 3
In Ref To
Fees Arrg.
Expense Arrg.
Tax Profile
Last bill
Last charge        3/24/2021
Last payment                                   Amount      $0.00

Date           User                                                    Rate      Hours    Amount           Total
ID             Task                                                Markup %   DNB Time   DNB Amt
   9/12/2019   MS                                                    450.00       2.00     900.00      Billable
       24300   Meeting
               Meeting with client, review documents.

  10/3/2019 MS                                                       450.00       0.50     225.00      Billable
      24301 e-mail
            client, review documents

  10/8/2019 MS                                                       450.00       0.33     148.50      Billable
      24302 TC
            Telephone call with client

  10/9/2019 MS                                                   450.00           1.25     562.50      Billable
      24303 e-mail
            E-mail client and review documents, paystubs, time records

 10/10/2019 MS                                                       450.00       1.33     598.50      Billable
      24331 Revise
            Revise damages calculation

 10/28/2019 MS                                                       450.00       2.25   1,012.50      Billable
      24304 Draft
            Draft and revise demand letter, email client

  11/4/2019 MS                                                       450.00       0.33     148.50      Billable
      24305 e-mail
            E-mail client

  11/7/2019 MS                                                       450.00       0.25     112.50      Billable
      24306 e-mail
            E-mail client
    Case 1:20-cv-00659-KAM-PK Document 24-2 Filed 03/25/21 Page 2 of 7 PageID #: 89
3/25/2021                                          Conover Law Offices
12:32 AM                                             Billable Hours                                   Page       2

mendoza:Stephen Mendoza (continued)

Date           User                                                 Rate          Hours     Amount           Total
ID             Task                                             Markup %       DNB Time    DNB Amt
  11/12/2019   MS                                                 450.00           0.33      148.50      Billable
       24307   e-mail
               E-mail client

 11/21/2019 MS                                                      450.00          0.33     148.50      Billable
      24308 TC
            Telephone call with client

 12/19/2019 MS                                                      450.00          4.33   1,948.50      Billable
      24309 Draft
            Draft and revise complaint, email client

  1/15/2020 MS                                                 450.00         4.83         2,173.50      Billable
      24310 Legal research
            Legal research on motor carrier exemption, FLSA exemptions, minimum
            wage, email client

  1/20/2020 MS                                                      450.00          0.33     148.50      Billable
      24312 e-mail
            E-mail client

  1/21/2020 MS                                                   450.00            2.75    1,237.50      Billable
      24327 Draft
            Draft and revise damages calculation based on truck log, email client,
            telephone call with client

  1/27/2020 MS                                                       450.00         3.17   1,426.50      Billable
      24311 Draft
            Draft and revise complaint, email client, legal research

   2/5/2020 MS                                                     450.00           2.67   1,201.50      Billable
      24313 Draft
            Draft and revise cover letter, summons, complaint, file, email client

  2/11/2020 MS                                                      450.00          0.50     225.00      Billable
      24314 e-mail
            E-mail process server, client

  2/13/2020 MS                                                      450.00          0.50     225.00      Billable
      24315 e-mail
            E-mail client and process server

  2/18/2020 BDC                                                     450.00          0.33     148.50      Billable
      24199 Prepare
            Prepare aff service
    Case 1:20-cv-00659-KAM-PK Document 24-2 Filed 03/25/21 Page 3 of 7 PageID #: 90
3/25/2021                                          Conover Law Offices
12:32 AM                                             Billable Hours                                     Page       3

mendoza:Stephen Mendoza (continued)

Date           User                                                    Rate         Hours     Amount           Total
ID             Task                                                Markup %      DNB Time    DNB Amt
   2/18/2020   MS                                                    450.00          0.33      148.50      Billable
       24316   e-mail
               E-mail client and process server

  2/20/2020 BDC                                                      450.00          0.25      112.50      Billable
      24224 File
            File affidavit service US sales

  3/13/2020 MS                                                       450.00          0.50      225.00      Billable
      24317 Review
            Review answer, email client

  4/28/2020 MS                                                       450.00          0.67      301.50      Billable
      24318 TC
            Telephone call with Bobby Ruiz

  8/12/2020 MS                                                       450.00          0.50      225.00      Billable
      24319 e-mail
            E-mail defense counsel, draft joint status report

  8/17/2020 MS                                                       450.00          0.67      301.50      Billable
      24341 e-mail
            E-mail and confer with counsel, revise joint letter.

  8/24/2020 MS                                                       450.00          1.00      450.00      Billable
      24329 Draft
            Draft and revise FLSA discovery statement

  8/25/2020 MS                                                   450.00             2.50     1,125.00      Billable
      24330 Draft
            Draft and revise FLSA discovery statement, email client and counsel, file

  8/31/2020 MS                                                        450.00          2.50   1,125.00      Billable
      24320 Draft
            Draft and revise and file joint status motion, email client, defense counsel

   9/3/2020 MS                                                      450.00           1.00      450.00      Billable
      24321 e-mail
            E-mail client Ruiz, draft retainer agreement, file consent to join

  9/25/2020 MS                                                  450.00               1.17      526.50      Billable
      24322 e-mail
            E-mail mediators, research mediators, email defense counsel, client

 10/13/2020 MS                                                    450.00            1.00       450.00      Billable
      24323 e-mail
            E-mail defense counsel, telephone call with counsel, telephone call with
            client.
    Case 1:20-cv-00659-KAM-PK Document 24-2 Filed 03/25/21 Page 4 of 7 PageID #: 91
3/25/2021                                          Conover Law Offices
12:32 AM                                             Billable Hours                                    Page       4

mendoza:Stephen Mendoza (continued)

Date           User                                                 Rate            Hours    Amount           Total
ID             Task                                             Markup %         DNB Time   DNB Amt
  10/23/2020   MS                                                 450.00             0.50     225.00      Billable
       24324   e-mail
               E-mail client, mediators

 10/28/2020 MS                                                      450.00           0.33     148.50      Billable
      24325 e-mail
            email defense counsel, client

  11/6/2020 MS                                                      450.00           0.17      76.50      Billable
      24326 e-mail
            E-mail mediator

 11/16/2020 MS                                                     450.00            0.83     373.50      Billable
      24346 e-mail
            E-mail mediation staff, client, telephone conversation with client

 11/18/2020 MS                                                      450.00           1.33     598.50      Billable
      24328 Revise
            Revise damages calculation

 11/18/2020 MS                                                      450.00           0.50     225.00      Billable
      24345 Conference call
            Conference call with mediator and counsel

 11/19/2020 MS                                                    450.00             6.50   2,925.00      Billable
      24332 Draft
            draft and revise mediation statement, legal research, email client

 11/19/2020 MS                                                      450.00           1.00     450.00      Billable
      24348 e-mail
            E-mail counsel, review discovery responses

 11/20/2020 MS                                                    450.00             2.00     900.00      Billable
      24335 Prep.conf. w/
            Prepare for conference with mediator, prepare clients

 11/20/2020 MS                                                      450.00           0.67     301.50      Billable
      24347 TC
            Telephone call with clients

 11/23/2020 MS                                                      450.00           1.50     675.00      Billable
      24334 Attend
            Attended mediation, prepped clients

 11/30/2020 MS                                                   450.00              0.50     225.00      Billable
      24336 e-mail
            E-mail mediator and clients to reschedule mediation.
    Case 1:20-cv-00659-KAM-PK Document 24-2 Filed 03/25/21 Page 5 of 7 PageID #: 92
3/25/2021                                           Conover Law Offices
12:32 AM                                              Billable Hours                                   Page       5

mendoza:Stephen Mendoza (continued)

Date           User                                                  Rate         Hours      Amount           Total
ID             Task                                             Markup %       DNB Time     DNB Amt
   12/1/2020   MS                                                  450.00           0.33      148.50      Billable
       24349   Review
               Review and approve letter requesting mediation extension, email counsel

 12/21/2020 MS                                                    450.00             1.00     450.00      Billable
      24338 Prep.conf. w/
            Prepare for conference with mediator, prepare clients

 12/22/2020 MS                                                     450.00            5.00   2,250.00      Billable
      24337 Attend
            Attended mediation

 12/29/2020 MS                                                     450.00            0.50     225.00      Billable
      24339 ConfWith
            Conference with defense counsel

  1/25/2021 MS                                                     450.00            1.00     450.00      Billable
      24333 Revise
            revise confidentiality order, email counsel, file

  2/17/2021 MS                                                    450.00             7.50   3,375.00      Billable
      24342 Draft
            Draft and revise settlement statement,. legal research, email clients.

  2/19/2021 MS                                                   450.00              1.50     675.00      Billable
      24343 Prep.conf. w/
            Prepare for conference with Judge Kuo, prepare clients

  2/21/2021 MS                                                     450.00            1.00     450.00      Billable
      24350 ConfWith
            Conference with Judge Kuo

  2/22/2021 MS                                                     450.00            4.50   2,025.00      Billable
      24344 Attend
            Attended settlement conference

  2/22/2021 MS                                                 450.00                0.75     337.50      Billable
      24351 e-mail
            E-mail Judge Kuo, compile relevant messages from production

   3/1/2021 MS                                                 450.00                0.33     148.50      Billable
      24340 e-mail
            E-mail counsel and sign consent to proceed with magistrate

   3/1/2021 MS                                                    450.00             4.83   2,173.50      Billable
      24352 Draft
            Draft and revise settlement agreement, confession of judgment
    Case 1:20-cv-00659-KAM-PK Document 24-2 Filed 03/25/21 Page 6 of 7 PageID #: 93
3/25/2021                                        Conover Law Offices
12:32 AM                                           Billable Hours                                    Page       6

mendoza:Stephen Mendoza (continued)

Date           User                                               Rate         Hours       Amount           Total
ID             Task                                           Markup %      DNB Time      DNB Amt
    3/9/2021   MS                                               450.00          0.50        225.00      Billable
       24353   e-mail
               E-mail clientsl

  3/17/2021 MS                                                   450.00           0.33      148.50      Billable
      24354 e-mail
            E-mail counsel

  3/22/2021 MS                                                   450.00           4.00    1,800.00      Billable
      24356 Draft
            Draft and revise motion to approve settlemnt

  3/23/2021 MS                                                   450.00           0.50      225.00      Billable
      24355 e-mail
            E-mail clients

  3/24/2021 MS                                                   450.00            2.00     900.00      Billable
      24357 Draft
            Draft and revise motion to approvesettlement, email counsel and clients.


TOTAL          Billable Fees                                                     91.83               $41,310.00


Date         User                                                 Price       Quantity     Amount           Total
ID           Expense                                          Markup %
   2/5/2020 BDC                                                 400.00           1.000      400.00      Billable

               Metro Attorney service

  2/20/2020 BDC                                                  166.25          1.000      166.25      Billable
      24225 Outside Serve
            Metro Attorney service

  2/20/2020 BDC                                                  166.25          1.000      166.25      Billable
      24226 Outside Serve
            Metro Attorney Service US sales


TOTAL          Billable Costs                                                                           $566.25
     Case 1:20-cv-00659-KAM-PK Document 24-2 Filed 03/25/21 Page 7 of 7 PageID #: 94
3/25/2021                                  Conover Law Offices
12:32 AM                                   Billable Hours and                      Page       7
                                                  Costs
mendoza:Stephen Mendoza (continued)


                                      Calculation of Fees and Costs


                                                                         Amount           Total

Fees Bill Arrangement: Slips
By billing value on each slip.

Total of billable time slips                                          $41,310.00
Total of Fees (Time Charges)                                                       $41,310.00

Costs Bill Arrangement: Slips
By billing value on each slip.

Total of billable expense slips                                         $566.25
Total of Costs (Expense Charges)                                                      $566.25


Total new charges                                                                  $41,876.25

New Balance
Current                                                               $41,876.25

Total New Balance                                                                  $41,876.25
